PER CURIAM
Defendant was charged in two indictments with 19 felonies that he committed against two dependent-child victims. Defendant was found guilty of all the crimes, although some were merged for the purpose of entering convictions. Defendant contests three of his sentences from CA A72778: the sentences for two counts of criminal mistreatment in the first degree, counts 7 and 8, and for one count of assault in the second degree, count 13. Defendant argues that those crimes were part of the same criminal episode as the crimes for which he was convicted in counts 1 and 2 in CA A72779, and that, because the court imposed consecutive sentences on his convictions, the court should have followed the sentencing procedure set out in OAR 253-12-020(2)(a) when imposing sentence on counts 7, 8 and 13.
We do not address defendant’s contention because he failed to present to the court below the arguments that he now makes, and the alleged error is not one that can be characterized as apparent on the face of the record. See State v. Bucholz, 317 Or 309, 320-21, 855 P2d 1100 (1993).
Affirmed.